Citation Nr: 0327169	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-11 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $9,524.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Committee on Waivers and Compromises (The Committee) located 
in the Department of Veterans Affairs (VA), Regional Office 
(RO), New York, New York.  This decision denied entitlement 
to waiver of recovery of an overpayment of death pension 
benefits. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
appellant's claim because it was filed before enactment of 
the law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, the factual scenario in Kuzma, as 
well as in the prior Federal Circuit cases of Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) cited therein, was 
that proceedings were complete before VA when the VCAA was 
enacted.  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as the appellant's 
claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to a claim such as this, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to this claim.  In fact, it 
would be more advantageous to the appellant.  The appellant 
may waive the right to notice and duty to assist required by 
the VCAA, although the record does not reflect that she has 
done so. 

The record reveals that the appellant has been receiving 
improved death pension benefits since January 1992.  In 1996, 
it was determined that the appellant had unreported income 
from 1994 through 1996, and her pension rate was 
retroactively reduced.  This resulted in an overpayment in 
the amount of $9,195.  The appellant requested waiver of 
recovery of the overpayment.  A waiver of recovery of the 
overpayment was granted by The Committee in January 1998.  

Subsequently, the RO determined that the appellant had had 
even more unreported income than had been previously 
determined.  Due to the appellant's excessive income, the 
appellant's pension benefits were retroactively terminated, 
effective from February 1994.  This resulted in the current 
overpayment, calculated in the amount of $9,524.  The 
appellant requested a waiver of recovery of this amount.  The 
Committee denied the appellant's claim in November 1998.  The 
Committee noted that there was no fraud, misrepresentation or 
bad faith on the part of the appellant, but that recovery of 
the overpayment would not cause the appellant hardship, and 
that such recovery would not be against equity and good 
conscience.  The June 1999 statement of the case incorrectly 
informed the appellant that her request for a waiver had been 
denied due to bad faith.  Consequently, the RO must send the 
appellant a supplemental statement of the case informing her 
of the correct reason that The Committee denied her claim.

The appellant has not submitted a completed Financial Status 
Report since June 1997.  The appellant's updated financial 
status information would be useful in adjudicating the 
appeal.

The appellant noted on her substantive appeal, dated and 
received in June 1999, that she wished to have a hearing 
before a member of the Board at the local RO.  She further 
stated that she wished to have her daughter speak for her as 
she had a stuttering problem.  In March 2000, however, the 
appellant wrote to the RO stating that she wished a hearing 
by mail and that she had new information.  The appellant is 
hereby informed that the VA does not provide hearings by 
mail.  Nevertheless, the Board finds that the appellant must 
be provided an opportunity to submit the new information she 
has mentioned.  The appellant should be asked to clarify 
whether or not she still wishes to have a hearing before a 
Veterans Law Judge at the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should request that the 
appellant complete and submit a VA Form 
20-5655, Financial Status Report.  

3.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  Any 
supplemental statement of the case should 
accurately reflect the reasoning 
presented by The Committee as to why her 
claim was denied, and correct the June 
1999 statement of the case as to there 
being no finding by The Committee in its 
November 1998 decision of bad faith on 
the part of the appellant in the creation 
of the debt.  The supplemental statement 
of the case should also provide the 
appellant a copy of all the appropriate 
laws and regulations, including those 
pertaining to the VCAA.

4.  The RO should write to the appellant, 
informing her that hearings are not held 
via mail, and seeking clarification as to 
whether she still wants a hearing before 
a Veterans Law Judge at the RO.  The 
appellant should be scheduled for such a 
hearing if she so wishes.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




